831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale JONES, Plaintiff-Appellant,v.Elwyan V. JENKINS, Defendant-Appellee.
No. 87-3288
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged that defendant, a judge, deprived him of his constitutional rights by failing to dismiss his criminal case for theft which was allegedly a civil case.  The district court granted defendant's motion and dismissed the action upon a finding that defendant was immune from liability on the basis of judicial immunity.


3
Upon consideration, this court affirms the district court's decision for reasons stated in its memorandum opinion dated March 13, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.